Citation Nr: 0303904	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury (to include frostbite of the feet, right upper 
extremity, bilateral lower extremities, shoulders, and neck).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, based on an appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from November 1952 to 
August 1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability evaluation, effective May 22, 1998.  The 
veteran disagreed with the initial evaluation assigned for 
his bilateral hearing loss.  

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as noted on the cover page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By rating decision of May 1999, the RO denied service 
connection for residuals of frostbite and hypertension.  The 
veteran disagreed with those denials and the current appeal 
ensued.  

In April 2001, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate review.   


FINDINGS OF FACT


1.  There are no residual disorders (to include frostbite of 
the feet, right upper and bilateral lower extremities, 
shoulders, and neck) related to frostbite or other cold 
injury in service.  

2.  Hypertension is not related to service and did not 
develop within one year after the veteran separated from 
service.  

3. Hearing loss disability in the right ear is Level IV and 
in the left ear is Level III.


CONCLUSIONS OF LAW

1.  Service connection for residuals of cold injury (to 
include frostbite of the feet, right upper and lower 
extremities, shoulders and neck) is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, from an initial grant of service 
connection, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1. 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6101 (1998), 4.85, 4.86, Diagnostic Code 6100 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in May and December 1998 and February 1999, and 
there is no issue as to provision of necessary form for that 
benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In July 1999, VA informed the veteran that an examination was 
being ordered to determine the level of disability.  He was 
told that he would receive a notice from the VA facility 
conducting the examination advising him of the date, time and 
place of the examination.  The veteran was instructed that it 
was his responsibility to appear for the examination.  In a 
statement in support of claim dated in March 2001, the 
veteran indicated that he did not have any other treatment 
records to submit and noted that he had been treated at the 
VA hospital center in Orlando, Florida.  

In April 2001, the Board remanded this matter to RO for 
further development.  In the Remand, the Board discussed the 
duty assist requirements of the VCAA and directed development 
pursuant thereto.  Accordingly, the RO in May 2001 asked the 
veteran to furnish evidence or information regarding 
treatment from private or VA health care providers, and the 
veteran was advised that an examination would be also be 
scheduled.  In addition, the veteran was requested to submit 
an authorization and consent to a release information to VA 
and was told VA would request records for him.  In a June 
2001 correspondence and October 2002 supplemental statement 
of the case, VA informed the veteran of his and VA's 
responsibilities and duties regarding the development of his 
claims as set forth by the VCAA.  In June 2001, VA informed 
the veteran that it obtained his service medical records.  As 
to the veteran's responsibilities, VA indicated that evidence 
was needed from the veteran as indicated in the May 2001 
correspondence.  In August 2001, VA informed the veteran that 
it was ordering a VA examination in order to determine the 
current level of severity of his disability and that he would 
be notified of the VA facility that would conduct the 
examination and of the date and time of the examination.  
Again, the veteran was told that it was his responsibility to 
report to the examination.  In a July 2001 statement of the 
case and a VA authorization to release information form (VA 
Form 21-4142) undated but received in August 2001, the 
veteran indicated that all of his treatment records were 
located at the VA medical facility in Orlando, Florida.  VA 
has discharged its duty to notify the veteran of the evidence 
and information necessary to substantiate his claims and of 
the respective responsibilities of the veteran and VA in 
obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Service medical records, VA medical records, and private 
medical records pertinent to this matter have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in October 
1998, August 1999, February 2000, June 2001, and August and 
September 2001.  The examination reports contained adequate 
clinical findings pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  



II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Certain diseases, including arthritis, hypertension, 
and peripheral neuropathy, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



A.  Residuals of Cold Injury

The veteran maintains that he developed a number of disorders 
as a result of exposure to cold during service.  
Specifically, the veteran maintains that the residuals of his 
exposure to cold include pain, numbness, cold sensitivity of 
the upper and lower extremities of the right side of his 
body, frostbite of the feet, arthritis of the cervical spine 
(neck) and shoulders, fungal infection of the bilateral toe 
nails and right hand.  

Service medical records, including the separation examination 
in August 1954, are negative for complaints, clinical 
findings, or diagnoses pertaining to residuals of frostbite.

However, the veteran claims that he developed the cold 
injuries as result of combat.  
Thus, the appellant invokes the provisions of 38 U.S.C.A. § 
1154(b), which state:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

This provision is intended to lighten the evidentiary burden 
of a veteran who claims a disease or injury was incurred in 
or aggravated by combat service.  Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000), see Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994).  A three-step sequential 
analysis determines whether a combat veteran is entitled to 
service-connection. First, he must proffer "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease."  Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996) (citing 38 U.S.C. § 1154(b)).  Second, the 
proffered evidence must be "consistent with the 
circumstances, conditions, or hardships of such service."  
Id. Third, if the veteran satisfies the first two steps, the 
government must rebut the presumption of service connection 
by "clear and convincing evidence to the contrary."  Id.  
Clear and convincing evidence has been defined by the United 
States Court of Appeals for Veterans Claims to mean evidence 
that provides a "'reasonable certainty' of the truth of the 
fact in controversy."  Vanerson v. West, 12 Vet. App. 254, 
258 (1999).  

The veteran's awards and decorations include the combat 
infantryman badge, and he is thus a combat veteran.  
Furthermore, his DD Form 214 shows over a year of foreign or 
sea service, and he served in Korea.  While his military 
occupational specialty is not given, he was a private in the 
Infantry.  Therefore, it is reasonable to infer that he was 
in Korea during the winter and that frostbite or cold injury 
would be consistent with the circumstances of such service.  

However, there are two deficiencies in his claim.  First, 
from 1954, the year that the veteran separated from service, 
to 1998, when the veteran filed his claim for service 
connection for residuals of frostbite including frostbite of 
the feet, right upper and lower extremities, shoulders and 
neck, there was no evidence of such disorder.  It is 
significant that when the veteran was hospitalized by VA in 
October 1954, a few months after he had separated from 
service, he did not complain of and there were no clinical 
findings of injuries or disorders pertaining to exposure to 
the cold.  At a personal hearing in January 1958, the veteran 
indicated that he did not have many pains in his joints while 
in Korea, although it was cold there.  A service evaluation 
dated in November 1958 is also negative for evidence of cold 
injuries.  At an August 1999 VA cold injury protocol 
examination, the veteran reported that he recalled an episode 
of having a high fever at night while stationed in Korea 
wherein he was in a sleeping bag with a heater on and that he 
developed chills.  However, the veteran indicated that he did 
not recall any specific cold injury, frostbite, frostnip, or 
anything of the nature ever happening.  

The case of Maxon v. West, 12 Vet. App. 453 (1999), is 
instructive.  Prior to enlisting, the appellant underwent a 
partial colectomy, but in 1939 he was found qualified for 
military service.  During service, he experienced several 
medical problems, and there were numerous pre-1944 entries 
reflecting treatment for his colon condition, but he did not 
file a claim for service connection until 1989.  The Court of 
Appeals for Veterans Claims held that what was decisive in 
determining whether there was clear and convincing evidence 
to rebut a combat veteran's claim that his preexisting 
condition was aggravated was that despite the numerous pre- 
1944 entries regarding the appellant's symptomatology, there 
was no record of any complaint, let alone treatment, 
involving the veteran's colon condition from 1944 to 1989.  
Id. at 459.  The United States Court of Appeals for the 
Federal Circuit affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), noting that whether an 
evidentiary presumption has been rebutted is a matter of the 
weight of all of the evidence, in light of the particular 
facts and circumstances.  The Federal Circuit held that 
Section 1154(b) was correctly interpreted by the Court of 
Appeals for Veterans Claims as permitting consideration of 
the veteran's entire medical history, including the lengthy 
period of absence of complaint directed to the condition he 
now raised.  Id.

The second deficiency in the claim is that is no clear 
evidence that the veteran manifests disorders resulting from 
exposure to cold.  

Private medical records dated in December 1998 reflect 
negative neurological findings.  VA outpatient treatment 
records beginning in April 1999 reflect that the veteran 
complained of numbness and tingling in his lower extremities 
and that he was seen for tinea pedis.  An April 1999 computed 
tomography (CT) of head without contrast, which was taken 
because of complaints of numbness to the extremities, was 
normal.  In May 1999, the veteran's complaints of numbing 
tingling resulted in a diagnosis of peripheral neuropathy.  

At VA cold injury protocol examination dated in August 1999, 
the veteran reported of numbness of the right lateral thigh 
area and joint pain.  It was noted that the veteran had a 
long-time history of tinea pedis.  On physical examination, 
the veteran's skin color was normal; there was no swelling, 
skin atrophy, or ulceration.  The skin was moist and warm to 
touch.  The texture was normal.  The veteran did not have any 
hair growth at the distal third of both legs.  There was no 
evidence of fungal infection.  All of his nails were normal, 
showed no evidence of fungal infection, and they were not 
deformed or atrophic. Deep tendon reflexes were normal and 
symmetrical.  There were no sensory or motor deficits.  There 
was no evidence of pain or stiffness of any foot joints or 
hands.  The veteran had good and symmetrical femoral, 
popliteal and posterior tibial pulses.  He had an absent 
right dorsalis pedis pulse, and the left dorsalis pulse was 
present.  The examiner concluded that there was no evidence 
of cold injury, freezing, frostbite, etc., according the 
veteran's history.  

VA outpatient treatment records dated from 1999 to 2001 
reflect that the veteran was seen for a number of ailments 
including tinea pedis, peripheral neuropathy, numbness and 
tingling in the lower extremities, and bilateral knee pain.  
An October 1999 entry reflects that the veteran complained of 
frostbite of the feet and other parts of his body.  X-rays of 
the knee were taken in April 2000 based on complaints of knee 
pain.  Degenerative changes in the left knee were diagnosed, 
and the possibility of hydroxyapatite crystal deposition 
disease was not excluded.  X-rays of the left shoulder dated 
in April 2000 revealed hypertrophic changes in the left 
shoulder area and possibility of encroachment upon the 
rotator cuff of the left shoulder.  There are no studies of 
the right shoulder.  Entries beginning in October 2000 
reflect a history of osteoarthritis.  Because of the 
veteran's complaints of chronic neck pain, x-rays of the neck 
were taken in April 2001.  The studies showed cervical 
spondylosis worse at C5-6 and C6-7 and moderate right C3-4, 
left C5-6, and C6-7 neural foraminal stenosis. 

The veteran underwent a VA examination in August 2001.  The 
examiner reviewed the veteran's claims file.  A physical 
examination of the extremities revealed mild edema; there was 
no cyanosis.  The examiner opined that there was no evidence 
of cold injury.  

Although the appellant maintains that he had a cold injury 
and has developed disability as a result of it, he is not 
competent to render an opinion regarding medical causation.  
Generally, a lay person is capable of opining only with 
respect to his or her symptoms; a lay person may not opine on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), see also 38 C.F.R. § 3.159(a)(2) (2002) (defining 
competent lay evidence as "any evidence not requiring that 
the proponent have specialized education, training, or 
experience"; such evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."); 38 C.F.R. § 3.159(a)(1)) (defining competent 
medical evidence as "evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions").  The medical 
evidence does not establish that the veteran has residuals of 
frostbite or any other cold injury of the lower or upper 
extremities or of the neck.  While the evidence shows that 
the veteran has disorders involving the lower extremities, 
left shoulder and neck, there is no competent evidence that 
the disorders are a consequence of an exposure to cold in 
service.  

Although the veteran was diagnosed as having peripheral 
neuropathy in 1999 and degenerative joint disease of the left 
knee in April 2000, service connection is not warranted on 
presumptive basis in that those disorders were diagnosed many 
years after the veteran separated from service and no 
competent medical opinion associates them with cold exposure.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A careful review of the entire record reveals clear and 
convincing evidence rebutting the presumption of service 
incurrence under 38 U.S.C.A. § 1154(b) with respect to the 
appellant's claim for service connection for residuals of his 
exposure to cold including pain, numbness, cold sensitivity 
of the upper and lower extremities of the right side of his 
body, arthritis of the cervical spine and shoulders, fungal 
infection of the bilateral toe nails and right hand.  The 
preponderance of the evidence is against the claim, and it 
must be denied.

B.  Hypertension

The veteran asserts that he developed hypertension as a 
result of service, including as a result of exposure to cold 
during service.  

Service medical records dated in January 1954 reflect that 
the veteran was seen for valvular heart disease (mitral 
regurgitation).  This disorder was asymptomatic and was felt 
to be due to old rheumatic fever.  Service medical records, 
however, are negative for complaints of findings for elevated 
blood pressure readings or hypertension.  

Post service medical records reflect that the veteran was 
first diagnosed as having hypertension at a VA psychiatric 
evaluation in February 1999.  However, he reported a medical 
history of arterial hypertension in 1989 (at an August 1999 
VA examination).  The report of a VA examination dated in 
September 2001 reflects a diagnosis of arterial hypertension.  

Although the veteran has hypertension, there is no medical 
opinion relating the disorder to service.  In fact, a VA 
examiner in September 2001 reviewed the veteran's claims file 
and opined that since there was no evidence of arterial 
hypertension in service that it was not likely that his 
arterial hypertension was related to service.  Thus, service 
connection for hypertension is not warranted on a direct 
basis. 

As indicated, the veteran was first diagnosed as having 
arterial hypertension in 1999, many years after he separated 
from service.  Therefore, he is not entitled to service 
connection for hypertension on a one-year presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As to the veteran's contention that he developed hypertension 
as a result of his exposure to cold, there is no medical 
evidence supporting the veteran's assertion.   While the 
veteran may have been exposed to cold during service, the 
record does not include any medical evidence or a medical 
opinion even suggesting an etiological relation between 
hypertension and exposure to the cold.  

Thus, a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
hypertension.  Because the evidence is not evenly balanced, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a (2002) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

The regulations regarding evaluation of hearing loss 
disability changed during the pendency of this claim.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).

However, under either the old or the new regulations, hearing 
loss disability is evaluated according to criteria based on 
controlled speech discrimination tests and puretone 
audiometry.  See 38 C.F.R. §§ 4.85(a) & (b), 4.87, Tables VI 
and VII (1998 and 2002).  Using those criteria, the old and 
the new regulations are essentially the same, except that the 
Diagnostic Code numbers were changed.

The rating schedule also provides an alternative way to 
evaluate hearing loss disability.  When language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate, 
hearing may be evaluated using a separate table.  See 38 
C.F.R. §§ 4.85(c), 4.87, Table VIa (1998 and 2002).  

The 1999 amendments to the regulations for rating hearing 
impairment also added 38 C.F.R. § 4.86, for evaluating 
exceptional patterns of hearing impairment.  The veteran does 
not exhibit any of the exceptional patterns listed therein, 
and it is not for application in this case.

The record reflects that English is not the veteran's primary 
language.  In the April 2001 Remand, the Board directed to 
the RO have the Chief of Audiology review an October 1998 
audiology examination and consult with the examiner, if 
possible, and certify whether the language difficulties made 
the use of both puretone average and speech discrimination 
inappropriate as required by 38 C.F.R. § 4.85(c) (1998).  In 
response, the Chief of Audiology and Speech Pathology in a 
September 2001 audiology examination indicated that he had 
discussed the veteran's case with the audiology staff and 
reviewed the claims file and determined that the veteran's 
English language limitation made it appropriate to use 
puretone audiometry results only in this rating decision.  
Thus, in determining the level of severity of the veteran's 
hearing, the Board will apply 38 C.F.R. § 4.85(c) and Table 
VIa.  Because Table VIa is the same under both old and new 
rating criteria, there is no benefit to the veteran in 
applying one or the other 

The record includes a private audiological evaluation dated 
in July 1999.  However, that evaluation was not adequate for 
rating purposes.  It was not clear whether the evaluation was 
performed by a state-licensed audiologist.  Speech 
discrimination was not given.  The veteran was given the 
opportunity to present clarification from the doctor for whom 
the audiogram was done as to the licensing of the audiologist 
and to clarify regarding the reason for lack of speech 
discrimination percentages, as well as to provide the average 
puretone thresholds for both ears.  In May 2001, the veteran 
responded that he did not have any other treatment records to 
submit.  Therefore, the July 1999 evaluation will not be 
considered in this matter.  

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
75
90
LEFT

20
45
50
75

The average puretone threshold was 68 in the right ear and 48 
in the left. 

Because it has been certified that the veteran's language 
difficulties make it inappropriate to rely on speech 
discrimination, the numeric designation for the veteran's 
hearing loss will be based on puretone threshold average 
under Table VIa.  38 C.F.R. § 4.85(c) (1998).  Average 
puretone threshold of 68 in the right ear yields a numeric 
designation of V under Table VIa.  Average puretone threshold 
of 48 yields a numeric designation of II for the left ear.  

The intersection of Level II and Level V hearing in Table VII 
results in a 10 percent rating with respect to the October 
1998 examination.  38 C.F.R. § 4.85, Diagnostic Code 6101, 
Table VII (1998).  

On the authorized audiological evaluation in February 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
65
80
LEFT

30
45
50
70

The average puretone threshold was 60 in the right ear and 
48.75 (49) in the left ear.  At the evaluation, the veteran 
reported difficulty understanding speech, worse in the right 
ear.

Applying the revised rating schedule provisions (which are 
the same as the old), puretone average of 60 yields a numeric 
designation of IV under Table VIa in the right ear.  Puretone 
average of 49 yields a numeric designation of III for the 
left ear.  The intersection of Level III and Level IV hearing 
in Table VII is a 10 percent rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100 (Table VII) (2002).  

On the authorized audiological evaluation in June 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
65
70
LEFT

30
50
55
70

The average puretone threshold in the right ear was 60 and 
51.25 (52) in the left ear.  It was noted that there had not 
been a change in the veteran's hearing since the previous 
testing.  

Applying the revised rating schedule provisions, puretone 
average of 60 yields a numeric designation of IV under Table 
VIa in the right ear.  Puretone average of 52 yields a 
numeric designation of III for the left ear.  The 
intersection of Level III and Level IV hearing in Table VII 
is a 10 percent rating.  38 C.F.R. § 4.85(h), Diagnostic Code 
6100 (Table VII) (2002).  

On the authorized audiological evaluation in September 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
70
75
LEFT

25
55
55
80

The average puretone threshold in the right ear was 60 and 54 
in the left ear 

Applying the revised rating schedule provisions, puretone 
average of 60 yields a numeric designation of IV under Table 
VIa in the right ear.  Puretone average of 54 yields a 
numeric designation of III for the left ear.  The 
intersection of Level III and Level IV hearing in Table VII 
is a 10 percent rating.  38 C.F.R. § 4.85(h), Diagnostic Code 
6100 (Table VII) (2002).  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  The first new provision, that of 38 C.F.R. 
§ 4.86(a), requires puretone thresholds in any four of the 
five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz to 
be 55 decibels or more.  The second new provision, that of 
38 C.F.R. § 4.86(b), requires a puretone threshold of 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  The veteran's hearing does not match either of 
these patterns.

In conclusion, the medical evidence reflects that the 
veteran's hearing as has been consistently found to be only 
10 percent disabling, under both the old and new criteria.  A 
higher evaluation is not warranted at any time since the 
grant of service connection.  


ORDER

Service connection for residuals of cold injury (to include 
frostbite of the feet, right upper and lower extremities, 
shoulders and neck) is denied.  

Service connection for hypertension is denied.  

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.  




	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

